SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

205
CA 15-00353
PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF EMMANUEL PATTERSON,
PETITIONER-APPELLANT,

                      V                                             ORDER

MICHAEL GRAZIANO, SUPERINTENDENT, COLLINS
CORRECTIONAL FACILITY, ANTHONY J. ANNUCCI,
ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT
OF CORRECTIONS AND COMMUNITY SUPERVISION AND
TINA M. STANFORD, CHAIRWOMAN, NEW YORK STATE
BOARD OF PAROLE, RESPONDENTS-RESPONDENTS.


EMMANUEL PATTERSON, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (M. William Boller, A.J.), entered October 21, 2014 in a
proceeding pursuant to CPLR article 78. The judgment dismissed the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    March 18, 2016                         Frances E. Cafarell
                                                   Clerk of the Court